         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *
       v.                                        *           CRIMINAL NO.: TDC-14-0569
                                                 *
DAVID DWAYNE RUDOLPH                             *
                                                 *
                                              *******

    GOVERNMENT’S RESPONSE IN OPPOSITION TO PETITIONER’S PRO SE
  MOTION FOR 2255 RELIEF PURSUANT TO SECTION 401 AND SECTION 404 OF
                          THE FIRST STEP ACT

       The United States of America, by undersigned counsel, hereby responds to Petitioner’s pro

se Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence filed on March 25,

2019. ECF No. 28. For the reasons that follow, this Court should deny Petitioner’s Motion.

                                        BACKGROUND

       On December 4, 2014, David Dwayne Rudolph (“Petitioner”) was charged in a two-count

criminal Information with: one count of possession with intent to distribute 280 grams or more of

cocaine base, a detectable amount of cocaine, and a detectable amount of marijuana, in violation

of 21 U.S.C § 841(a)(1) (Count One); and, one count of being a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g)(1) (Count Two). ECF No. 1 (Criminal Information).

       On December 19, 2014, Petitioner appeared before this Court and pled guilty to Counts

One and Two of the criminal Information. ECF No. 8. Following Petitioner’s plea, this Court

ordered the United States Probation Office to complete a Pre-sentence Investigation Report in

preparation for Petitioner’s sentencing, which was set for March 16, 2015.

       The United States Probation Office subsequently prepared a Pre-sentence Investigation

Report (“PSR”). Based on Petitioner’s criminal history, the completed PSR concluded that

Petitioner qualified as both a career offender, pursuant to U.S.S.G. § 4B1.1(a), and an armed career

                                                 1
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 2 of 13



criminal, pursuant to U.S.S.G. 4B1.4(a) and 18 U.S.C. § 924(e)(1). 1 Accordingly, pursuant to

U.S.S.G. § 4B1.1(b), Petitioner was subject to a base offense level of 37 based on the statutory

maximum sentence of life associated with his Count One offense. PSR at 24, ¶ 75 (Statutory

Provisions) (“As to Count 1, the minimum term of imprisonment is 10 years and the maximum

term is life. 21 U.S.C. § 841(b)(1)(A).”); see also U.S.S.G. § 4B1.1(b)(1) (setting a base offense

level of 37 for offenses mandating a statutory maximum of life). Additionally, the statutory range

associated with Petitioner’s Count Two offense was enhanced to 15 years’ to life imprisonment

pursuant to 18 U.S.C. § 924(e)(1). PSR at 24, ¶ 75 (Statutory Provisions) (“As to Count 2, the

minimum term of imprisonment is 15 years and the maximum term is life. 18 U.S.C. § 924(e)(1).”);

see also U.S.S.G. § 4B1.4(b)(2) (“ the offense level for an armed career criminal [under 18 U.S.C.

924(e)] is the greatest of: [. . .] (2) the offense level from § 4B1.1 (Career Offender) if applicable;

[. . .].”). Following a three-level reduction from the career offender offense level for acceptance of

responsibility, Petitioner’s final offense level was 34. See PSR at 8; SOR at 1. At the established

criminal history category of VI, this resulted in an applicable advisory guidelines range of 262 to

327 months in Petitioner’s case. See PSR at 8; SOR at 1.

       At Petitioner’s sentencing on March 16, 2015, this Court adopted “the factual findings and

advisory guideline application in the presentence investigation report without change” and



1
       PSR at 15, ¶ 45 (“the defendant was convicted of the following controlled substance
       offenses in the Circuit Court for Prince George’s County: Possession with Intent to
       Distribute Cocaine, Docket No. CT031409X, and Possession with Intent to Distribute
       Cocaine and Possession with Intent to Distribute Marijuana, Docket No. CT091699X. As
       such, pursuant to the provisions found in USSG §4B1.1, the defendant is a Career
       Offender[.]”); PSR at 15, ¶ 46 (“The defendant has three prior convictions for serious drug
       offenses: Distribution of CDS (Docket No. CT991320X); Possession with Intent to
       Distribute Cocaine (Docket No. CT031409X); and Possession with Intent to Distribute
       Cocaine and Possession with Intent to Distribute Marijuana (Docket No. CT091699X). As
       such, pursuant to USSG §4B1.4, the defendant is also an Armed Career Criminal and is
       subject to an enhanced sentence under the provisions of 18 U.S.C. § 924(e).”)
                                                  2
           Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 3 of 13



sentenced Petitioner to 288 months’ imprisonment on each count to run concurrent with each other.

Statement of Reasons (“SOR”) at 1; ECF No. 25 at 2. Petitioner did not file an appeal.

          On March 25, 2019, Petitioner filed the instant Motion under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence. ECF No. 28. In his motion, Petitioner contends that he is eligible

for a reduced sentence on three separate grounds pursuant to Sections 401, 403 and 404 of the First

Step Act, respectively. ECF No. 28 (Grounds One and Two). Petitioner, in addition, challenges

the legality of his classification as an armed career criminal on the basis that he no longer has three

qualifying “serious drug offense” convictions in light of the First Step Act. ECF No. 28 (Ground

Three).

          On June 24, 2019, this Court ordered the Government to file a response to Petitioner’s pro

se Motion to Vacate within 14 days from the filing of the Court’s order. ECF No. 32. On July 8,

2019, the Government requested a 7-day extension to file its response to Petitioner’s Motion to

Vacate and, on July 10, 2019, this Court granted the Government’s extension request. For the

reasons that follow, the Government submits that each of Petitioner’s claims are meritless and he

is not entitled to relief pursuant to the First Step Act. 2




2
          Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence was
          originally docketed as a Petition for Writ of Habeas Corpus under Civil Case No. TDC-19-
          0898. ECF No. 1, case no. 19-cv-0898. However, on May 14, 2019, this Court Ordered the
          Clerk to close out Petitioner’s civil case, concluding that “[A]lthough the Clerk docketed
          the Motion as a Petitioner for a Writ of Habeas Corpus, the Court concludes that the Motion
          is a post-sentencing motion filed in the original criminal case.” ECF No. 2, case no. 19-cv-
          0898. Thus, the Government construes Petitioner’s Motion under 28 U.S.C. § 2255 to
          Vacate, Set Aside, or Correct Sentence as a motion for relief pursuant to the First Step Act.
                                                    3
          Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 4 of 13



                                             ANALYSIS

    I.   Sections 401 and 403 of the First Step Act are not retroactively applicable to sentences
         imposed prior to December 21, 2018.

         Petitioner moves this Court to reduce his sentence pursuant to Sections 401 and 403 of the

First Step Act of 2018 (hereinafter “the 2018 FSA”). ECF No. 28. Section 401 of the 2018 FSA

amended 21 U.S.C. § 841(b) such that the types of predicate offenses now necessary to trigger

sentence enhancements under 21 U.S.C. § 851 are more limited in scope than those included under

the previous statute. 2018 FSA § 401. Under the 2018 FSA-amended provisions, a defendant’s

prior drug conviction(s) must qualify as a “serious drug felony,” punishable by a maximum term

of ten years, rather than a “felony drug offense,” punishable by a minimum term of 1 year. See 21

U.S.C. § 841(b)(1). Additionally, in order for a “serious drug felony” to qualify as a valid predicate

for enhancement under § 851, the offender must have served a term of imprisonment exceeding

12 months for the offense and must have been released within 15 years of the instant offense of

conviction. 3

         Section 401, subsection (c), of the 2018 FSA further instructs that: “[T]his section, and the

amendments made by this section, shall apply to any offense that was committed before the date



3
         While the 2018 FSA effectively narrowed the scope of qualifying predicate drug offenses,
         it also introduced a new qualifying category for prior offenses that were “serious violent
         felon[ies].” A “serious violent felony” as defined in the newly-created 21 U.S.C. § 802(58)
         is:

                (A) an offense described in section 3559(c)(2) of Title 18, for which the
                offender served a term of imprisonment of more than 12 months; and (B)
                any offense that would be a felony violation of section 113 of Title 18, if
                the offense were committed in the special maritime and territorial
                jurisdiction of the United States, for which the offender served a term of
                imprisonment of more than 12 months.

         21 U.S.C. § 802(58).


                                                   4
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 5 of 13



of enactment of this Act, if a sentence for the offense has not been imposed as of such date of

enactment.” 2018 FSA § 401(c). Thus, by its own terms, Section 401 is explicitly deemed non-

retroactive to sentences imposed prior to the 2018 FSA’s date of enactment. In other words,

Section 401 of the Act is inapplicable to sentences imposed prior to December 21, 2018. 4

       Section 403 of the First Step Act amended the language of 18 U.S.C. § 924(c)(1)(C) by

striking “second or subsequent conviction under this subsection” and inserting “violation of this

subsection that occurs after a prior conviction under this subsection has become final.” 2018 FSA

§ 403(a). The amendment, therefore, effectively eliminated the procedure of “stacking” multiple

§ 924(c) charges for the purpose of enhancing the penalties associated with “second or subsequent”

§ 924(c) convictions within the same indictment. Under the old version of the statute, a defendant

could be convicted of multiple § 924(c) charges at the same time, resulting in higher mandatory

minimum penalties for each subsequent § 924(c) count. Under the now-amended statute, the

enhanced mandatory minimum applies only if the prior qualifying § 924(c) conviction was already

made final.

       Like Section 401(c), Section 403 also provides that: “the amendments made by this section,

shall apply to any offense that was committed before the date of enactment of this Act, if a sentence

for the offense has not been imposed as of such date of enactment.” 2018 FSA § 403.

       Petitioner was sentenced on March 16, 2015, well-before enactment of the 2018 FSA. ECF

No. 25. Thus, Sections 401 and 403 of the 2018 FSA do not apply retroactively to Petitioner’s

2015 sentence. Furthermore, even if Section 401 were retroactively applicable, which it clearly is

not, it would not entitle Petitioner to a reduced sentence because Petitioner was not sentenced to




4
       The First Step Act was signed into law on December 21, 2018.


                                                 5
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 6 of 13



an enhanced statutory penalty pursuant to 21 U.S.C. § 851. See PSR at 24, ¶ 75 (“Statutory

Provisions: As to Count 1, the minimum term of imprisonment is 10 years and the maximum term

is life. 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A).”). Similarly, Section 403 provides no

substantive basis for relief because Petitioner was not convicted of a § 924(c) offense and there

was no “stacking” pursuant to § 924(c)(1)(C) in his case. See PSR at 24, ¶ 75 (“Statutory

Provisions: [. . .] As to Count 2, the minimum term of imprisonment is 15 years and the maximum

term is life. 18 U.S.C. § 924(e)(1).”). Therefore, Petitioner is ineligible for relief under Sections

401 and 403 of the 2018 FSA.

 II.   Petitioner is not eligible for relief under Section 404 of the 2018 FSA because his
       previously imposed sentence already accounted for the amendments made by the Fair
       Sentencing Act of 2010.

       Petitioner next argues that he is eligible for a reduced sentence under Section 404 of the

2018 FSA. ECF No. 28. Section 404 of the 2018 FSA reads as follows:

       SEC. 404. Application of Fair Sentencing Act.

               (a) Definition of covered offense.—In this section, the term “covered
               offense” means a violation of a Federal criminal statute, the statutory
               penalties for which were modified by section 2 or 3 of the Fair Sentencing
               Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed
               before August 3, 2010.

               (b) Defendants previously sentenced.—A court that imposed a sentence for
               a covered offense may, on motion of the defendant, the Director of the
               Bureau of Prisons, the attorney for the Government, or the court, impose a
               reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
               (Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered
               offense was committed.

               (c) Limitations.—No court shall entertain a motion made under this section
               to reduce a sentence if the sentence was previously imposed or previously
               reduced in accordance with the amendments made by sections 2 and 3 of
               the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) or
               if a previous motion made under this section to reduce the sentence was,
               after the date of enactment of this Act, denied after a complete review of the
               motion on the merits. Nothing in this section shall be construed to require a

                                                 6
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 7 of 13



               court to reduce any sentence pursuant to this section.

2018 FSA § 404. Section 404 thus authorizes courts to reduce previously-imposed sentences for a

limited class of prisoners, namely those impacted by the Fair Sentencing Act’s amendments to the

statutory penalty ranges associated with cocaine-base (“crack-cocaine”) offenses. 2018 FSA §

404(a) (“the term ‘covered offense’ means a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010”). 5

       The Fair Sentencing Act (hereinafter “the 2010 FSA”), which took effect on August 3,

2010, reduced the disparity in the treatment of cocaine base and powder cocaine offenses from

100-to-1 to 18-to-1. See Dorsey v. United States, 567 U.S. 260, 264 (2012). Under Section 2 of the

2010 FSA in particular, the new mandatory sentencing range for conspiracy to distribute and

possess with intent to distribute more than 28 grams but less than 280 grams of cocaine base is 5

to 40 years' imprisonment, and the sentencing range for conspiracy to distribute and possess with




5
       The proper procedural mechanism for relief under Section 404 of the First Step Act is
       found in Section 3582(c)(1)(B). See 18 U.S.C. § 3582(c)(1)(B) (providing that a district
       court “may not modify a term of imprisonment once it has been imposed except that — (1)
       in any case — . . . (B) the court may modify an imposed term of imprisonment to the extent
       otherwise expressly permitted by statute [. . .]”). Consistent with that approach, district
       courts within the Fourth Circuit and elsewhere have acknowledged that the applicable
       procedural framework for relief under Section 404 is defined by 18 U.S.C. § 3582(c)(1)(B).
       See, e.g., United States v. Paul, 2019 WL 861420, at *3 (W.D. Va. Feb. 22, 2019) (granting
       reduction of sentence pursuant to “the First Step Act of 2018 and 18 U.S.C. §
       3582(c)(1)(B)”); United States v. Laguerre, 2019 WL 861417, at *4 (W.D. Va. Feb. 22,
       2019) (same); United States v. Fountain, 2019 WL 637715, *2 (W.D.N.C. Feb. 14, 2019)
       (same); United States v. Jackson, 2019 WL 613500, at *1 (W.D.Va. Feb. 13, 2019) (same);
       United States v. Copple, 2019 WL 486440, at *2 (S.D. Ill. Feb. 7, 2019) (“Now that the
       First Step Act has expressly provided additional authority to modify a term of
       imprisonment, it can serve as a basis for relief under § 3582(c)(1)(B).”); United States v.
       Delaney, 2019 WL 861418, at *1 (W.D. Va. Feb. 22, 2019) (“Modifications of sentences
       under the First Step Act are governed by 18 U.S.C. § 3582(c)(1)(B)”).

                                                7
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 8 of 13



intent to distribute more than 280 grams of cocaine base is 10 years to life imprisonment. 6 Thus,

the trigger quantity for the mandatory sentencing range of 10 years to life imprisonment under 21

U.S.C. § 841(b)(1)(A) was effectively increased from 50 grams to 280 grams of cocaine base. See

Dorsey, 567 U.S. at 269.

       As noted above, Section 404(c) further provides that “[n]o court shall entertain a motion

under this section” where a petitioner’s “sentence was previously imposed or previously reduced

in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010.”

2018 FSA § 404(c). Therefore, in assessing eligibility for relief under the 2018 FSA, courts must

distinguish between those petitioners whose sentences were previously “imposed” or “reduced”

pursuant to the 2010 FSA’s amendments and those whose sentences were based upon the pre-Act

statutory framework. In the case of the former, the court has no authority to reduce a sentence

pursuant to the 2018 FSA. 7

       Petitioner was sentenced on March 16, 2015 – over four years after the August 3, 2010

effective date of the 2010 FSA. Petitioner, therefore, was already sentenced in accordance with the

2010 FSA-amended statutory thresholds. Indeed, Count One of the criminal Information charged

Petitioner with possession with intent to distribute 280 grams or more of cocaine base and

Petitioner subsequently pled guilty to that offense. The quantity threshold of 280 grams or more

reflected in both the criminal Information and plea agreement mirrors the quantity of crack-cocaine


6
       Section 3 of the Fair Sentencing Act, which is not at issue here, eliminated the mandatory
       minimum sentence for simple possession. See Fair Sentencing Act of 2010, Pub. L. No.
       111-220, § 3, 124 Stat 2372, 2372 (2010).
7
       After the 2010 FSA became effective, courts disagreed on whether defendants whose
       crimes preceded the effective date of the Act, but who were sentenced after it, would
       benefit from the more lenient penalties. Dorsey, 567 U.S. at 272. The Supreme Court
       resolved the issue in Dorsey v. United States, decided June 21, 2012, holding that the Act’s
       “new minimums apply to all of those sentenced after August 3, 2010.” Id. at 282.

                                                8
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 9 of 13



required to trigger the statutory range of 10 years’ to life following the 2010 FSA. Accordingly,

Petitioner is ineligible for Section 404 relief because he was already sentenced in accordance with

the amendments made by the 2010 FSA.

III.   Petitioner’s claim that he no longer qualifies as an armed career criminal following
       the First Step Act is meritless.

       Petitioner lastly asserts that he no longer qualifies as an armed career criminal following

the 2018 FSA. ECF. No. 28 at 7. Specifically, Petitioner argues that he only has two prior

qualifying serious drug offenses, as opposed to the three that are required for enhancement under

the Armed Career Criminal Act (hereinafter “ACCA”). See § 924(e)(1) (requiring three previous

convictions for a “violent felony or serious drug offense”).

       Petitioner’s claim is meritless. Petitioner previously qualified as an armed career criminal

pursuant to § 924(e)(1) at the time of his sentencing in 2015. Indeed, the completed PSR notes that

Petitioner’s prior convictions included: (1) a 1999 state conviction for distribution of cocaine, in

violation of Md. Code Ann., Crim. Law § 5-602; (2) a 2003 state conviction for possession with

intent to distribute marijuana, in violation of Md. Code Ann., Crim. Law §5-602; (3) a 2003 state

conviction for possession with intent to distribute cocaine, in violation of Md. Code Ann., Crim.

Law § 5-602; and, (4) a 2009 state conviction for possession with intent to distribute cocaine and

possession with intent to distribute marijuana, in violation of Md. Code Ann., Crim. Law §§ 5-

602. PSR at 9-14. Based on those previous convictions, the PSR properly established that

Petitioner was an armed career criminal at the time of his original sentencing. See PSR at 15, ¶ 46

(“The defendant has three prior convictions for serious drug offenses: Distribution of CDS (Docket

No. CT991320X); Possession with Intent to Distribute Cocaine (Docket No. CT031409X); and

Possession with Intent to Distribute Cocaine and Possession with Intent to Distribute Marijuana

(Docket No. CT091699X). As such, pursuant to USSG §4B1.4, the defendant is also an Armed

                                                 9
        Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 10 of 13



Career Criminal and is subject to an enhanced sentence under the provisions of 18 U.S.C. §

924(e).”).

       It is well-established that a sentence once imposed is final, subject to such exceptions as

Congress has allowed. United States v. Addonizio, 442 U.S. 178, 189 (1979). Though “[a] district

court does not have inherent authority to modify a previously imposed sentence; it may do so [. .

.] pursuant to statutory authorization.” United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997)

(quotations omitted).

       As noted previously, Section 3582(c)(1)(B) provides authorization for courts to modify

previously imposed sentences “to the extent ... expressly permitted by statute” See 18 U.S.C. §

3582(c)(1)(B). Because Petitioner has moved for a reduced sentence pursuant to the statutory

authority provided under the 2018 FSA, the scope of this Court’s authority to reduce Petitioner's

otherwise final sentence is, therefore, inherently bound by the limitations of that Act. See United

States v. Brown, 556 F.3d 1108, 1113 (10th Cir. 2009), cert. denied, 558 U.S. 889 (Oct. 5, 2009)

(No. 09–5145). (“the district court’s discretionary authority is expressly limited by the scope of §

3582(c).”). In other words, courts should not reconsider any sentencing determinations beyond

those impacted by the 2018 FSA. See Dillon v. United States, 560 U.S. 817, 831 (2010) (when

issuing a reduced sentence, district courts “shall leave all other guideline application decisions

unaffected.”).

        The relevant statute - the 2018 FSA – provides that courts “may [. . .] impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the

covered offense was committed.” 2018 FSA (internal citations and parentheticals omitted). 8



8
       Section 2 and 3 of the 2010 FSA amended the threshold quantities for cocaine base
       offenses. See supra at 7-8.


                                                10
         Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 11 of 13



Nothing in the Act, however, authorizes courts to reexamine the facts underlying previous armed

career criminal determinations. Thus, the 2018 FSA does not provide a basis for Petitioner to

challenge his classification under the ACCA.

        Petitioner, in addition, fails to cite any alternative statutory authority permitting this Court

to modify his prior armed career criminal determination. Indeed, there is none. Accordingly,

Petitioner’s challenge to his enhancement under § 924(e) is not cognizable under the 2018 FSA

and should be dismissed. See United States v. Rivas, 2019 WL 1746392, at *8 (E.D. Wis. Apr. 18,

2019) (The First Step Act does not “authorize the court to […] disturb [the judge’s] conclusion

that the defendant qualified as a career offender.”); see also Smartt, 129 F.3d at 541 (holding that

unless the “basis for resentencing falls within one of the specific categories authorized by section

3582(c), the district court lack[s] jurisdiction” to consider the sentencing modification request).

        Furthermore, even if Petitioner were permitted to collaterally challenge his armed career

criminal status, the 2018 FSA did not affect Petitioner’s ACCA eligibility. As discussed in detail

in Part I, supra, Section 401 of the 2018 FSA is not retroactively applicable to sentences imposed

prior to December 21, 2018. Even if it was retroactively applicable, Section 401 simply narrowed

the types of predicate offenses necessary to trigger sentence enhancements under 21 U.S.C. § 851

by tying them to the definition of “serious drug offense” already incorporated into § 924(e)(1). In

other words, the 2018 FSA had no direct impact on § 924(e)(1). Because Petitioner’s sentence was

enhanced pursuant to that provision, and not § 851, Section 401 of the 2018 FSA has no

applicability to his case. Petitioner is, therefore, not entitled to relief. 9



9
        Petitioner’s claim for relief would also be procedurally barred if construed as a Motion to
        Vacate under 28 U.S.C. § 2255 due to the one year statute of limitations set forth in §
        2255(f). Under that subsection, a one-year limitation period applies to petitions filed under
        § 2255, which runs from the latest of: (1) the date on which the judgment of conviction
        becomes final; (2) the date on which the impediment to making a motion created by
                                                    11
        Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 12 of 13



                                         CONCLUSION

       For the reasons stated herein, the Government respectfully requests that this Honorable

Court DENY Petitioner’s pro se Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence (ECF No. 28) with prejudice.

                                                      Respectfully submitted,




                                                      Robert K. Hur
                                                      United States Attorney


                              By:                     _______________/s/_______________
                                                      Jonathan S. Tsuei
                                                      Special Assistant United States Attorney

                                                      _______________/s/_______________
                                                      David I. Salem
                                                      Assistant United States Attorney



       governmental action in violation of the Constitution or laws of the United States is
       removed, if the movant was prevented from making a motion by such governmental action;
       (3) the date on which the right asserted was initially recognized by the Supreme Court, if
       that right has been newly recognized by the Supreme Court and made retroactively
       applicable to cases on collateral review; or, (4) the date on which the facts supporting the
       claim or claims presented could have been discovered through the exercise of due
       diligence. 28 U.S.C. § 2255(f)(1-4). Judgment was entered in this case on March 16, 2015.
       Because Petitioner did not file a Notice of Appeal, his judgment became final 14 days later
       on March 30, 2015. The § 2255 limitations period, thus, expired the following year on
       March 29, 2016. See Clay v. United States, 537 U.S. 522, 524-25 (2003) (“for federal
       criminal defendants who do not file a petition for certiorari with this Court on direct review,
       § 2255's one-year limitation period starts to run when the time for seeking such review
       expires.”); Brown v. United States, No. CR ELH-14-0532, 2017 WL 4946990, at *3 (D.
       Md. Nov. 1, 2017) (“the conviction became final upon expiration of the time for filing a
       notice of appeal, and the limitations period set forth at 28 U.S.C. § 2255(f)(1) began to run
       on that date.”). No other provision of § 2255(f) applies to Petitioner’s case. While Petitioner
       is correct that, subsequent to his sentence, the 2018 FSA amended the laws associated with
       sentencing enhancements pursuant to 21 U.S.C. § 851 and 18 U.S.C. 924(c), Congress
       explicitly deemed those portions of the Act non-retroactive to sentences imposed prior to
       its enactment.
                                                 12
        Case 8:14-cr-00569-TDC Document 35 Filed 07/11/19 Page 13 of 13



                                   CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on July 11, 2019, a copy of the foregoing Motion was mailed to:

David Rudolph, #58439-037
FCI Petersburg Low
Federal Correctional Institution
P.O. Box 1000
Petersburg, VA 23804
                                             .



                              By:                 _______________/s/________________
                                                  Jonathan S. Tsuei
                                                  Special Assistant United States Attorney




                                             13
